FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LUDWIN ISRAEL LOPEZ-AGUILAR,                     No. 17-73153
                       Petitioner,
                                                  Agency No.
                     v.                          A074-394-680

 WILLIAM P. BARR, Attorney
 General,                                            ORDER
                       Respondent.


                     Filed August 29, 2019

  Before: Susan P. Graber and Marsha S. Berzon, Circuit
      Judges, and John R. Tunheim,* District Judge.


                             ORDER

    Petitioner’s petition for panel rehearing, Docket Entry No.
36, is GRANTED. The opinion filed April 23, 2019, and
reported at 921 F.3d 898, is hereby withdrawn. The court
will file a new opinion in due course. Because the court’s
opinion is withdrawn, the petition for rehearing en banc is
DENIED as moot. Once a new opinion is filed, further
petitions for rehearing and rehearing en banc may be filed.


    *
      The Honorable John R. Tunheim, United States District Judge for
the District of Minnesota, sitting by designation.